



MEMORANDUM OF UNDERSTANDING


THIS MEMORANDUM OF UNDERSTANING (this “MOU”) is entered into as of May 1, 2017,
by and between SABRA HEALTH CARE REIT, INC., a Maryland corporation (“Sabra”),
and GENESIS HEALTHCARE INC., a Delaware corporation (“Genesis”), with reference
to the following Recitals:
RECITALS
A.Subsidiaries of Sabra, as landlord (collectively, “Landlord”) and subsidiaries
of Genesis, as tenant, (collectively, “Tenant”) are parties to certain Leases
and Master Leases (as amended from time to time, collectively, the “Leases”)
with respect to certain healthcare facilities (each a “Facility” and,
collectively, the “Facilities”). The obligations of Tenants under the Leases
have been guaranteed by Genesis, as guarantor (“Guarantor”), pursuant to the
terms of each amended and restated guaranty of lease (each a “Guaranty” and,
collectively, the “Guaranties”) executed by Guarantor in favor of Landlord.
B.Genesis has requested that Landlord enter into amendments to the Leases and/or
Guaranties with respect to Guarantor’s obligations to maintain certain minimum
fixed charge coverage requirements (the “Amendments”).
C.As a condition to Landlord’s willingness to execute and deliver the
Amendments, the parties have agreed to execute and deliver this MOU with respect
to the obligations more specifically set forth herein.
NOW, THEREFORE, in consideration of the recitals set forth above (which by this
reference are incorporated herein) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Conditions to Effectiveness of Amendments. As conditions to the effectiveness
of the Amendments, Genesis shall:
(a)    Cause Genesis Administrative Services LLC (“GAS LLC”) to execute and
deliver a letter of intent with GMF I, LLC with respect to the commitment by
Tenant to continue to lease twenty (20) skilled nursing facilities located in
Kentucky, Ohio and Indiana (the “Midwest Facilities”) following the sale by
Landlord of such Midwest Facilities to GMF I, LLC or its affiliates;
(b)    Execute, together with its affiliate, 656 Dillon Way Operations LLC
(“Seller”), that certain Asset Purchase Agreement with Aurora Real Property VPC,
LLC, as buyer, with respect to the sale of the skilled nursing facility, its
improvements, furniture, fixtures, and equipment known as Aspen Center, located
at 656 Dillon Way, Aspen, Colorado; and
(c)    Reimburse Sabra for the amount of $197,591.45 of closing costs and
expenses incurred in connection with the sale of Renaissance Terrace located at
257 Patton Lane, Harriman, Tennessee.


73608.4    1
1971842.01-NYCSR07A - MSW

--------------------------------------------------------------------------------





2. Sale or Transfer of Additional Facilities. Genesis hereby acknowledges that
Sabra is considering the sale or joint venture of the ownership interest in
other Facilities subject to the Leases (the “Additional Dispositions”). In
connection with any such Additional Disposition, it may be necessary to (a)
create a separate lease or master lease governing Tenant’s lease obligations
with respect to such sold or joint ventured property provided that (x) any
severance shall not adversely affect Tenant on an aggregate basis, and (y) the
terms of such severed leases are substantially the same to the Leases including,
but not limited to, the definition of Event of Default in the Lease, except that
(A) the Base Rent will be reallocated in accordance with subsection (b) below,
and (B) each such severed lease will only be cross-defaulted with the Leases and
the other severed leases to the extent the underlying event giving rise to an
Event of Default under the applicable severed lease would have constituted an
Event of Default under the Leases had the Leases not been severed, and/or (b)
reallocate the Base Rent payable under the Leases in such manner as Sabra shall
determine in order to more appropriately reflect the economic performance of the
assets thereunder so long as such reallocation is not detrimental to Tenant in
the aggregate. Genesis acknowledges that certain covenants (including the
minimum aggregate maintenance amount, bed closures and regulatory defaults) will
be assessed on a stand-alone basis for any Transferred Facilities sold to a
party unrelated to Landlord. Accordingly, Landlord shall have the right from
time to time during the applicable lease term, by notice to Tenant, to require
that Tenant execute an amendment to the applicable Lease pursuant to which one
or more facilities (individually, a “Transferred Facility” or collectively,
“Transferred Facilities”) are separated and removed from the applicable Lease,
and, in such event, simultaneously with the execution of such amendment,
Landlord (or the subsequent owner) and Tenant (or its affiliate) shall execute a
substitute lease with respect to such Transferred Facilities substantially in
the form of, and not materially less favorable to Genesis than, the existing
Lease (each a “Substitute Lease”). Although the rent payable with respect to any
such Transferred Facilities (including related annual escalators) may increase
or decrease from the amount payable by Tenant with respect to such Facilities
under the existing Leases, the collective economic terms (including related
annual escalators) of any such amendment to a Lease, the related Substitute
Lease and any other Lease impacted thereby shall not increase Tenant’s overall
payment obligations from the obligations due under the applicable Leases prior
to such transaction, except to the extent provided below with respect to
deferred maintenance obligations relating to the Transferred Facilities.
Accordingly, any difference between the new rent established for the Transferred
Facilities and the rent allocable thereto under the existing Leases will either
remain in the current Lease to be paid (including related annual escalators) as
a continuing obligation under such Lease, or at Sabra’s option may be
reallocated to either the Connecticut Master Lease or Other Centers Master Lease
(the “Allocation’s Leases”) where such reallocated amounts will be paid under
such Lease (including related annual escalators) until such time as that rent
obligation would have originally expired on the expiration of the term of the
Lease from which such rents were reallocated. Furthermore, but subject to the
foregoing, Genesis hereby acknowledges and agrees that it may be necessary to
extend the term of the impacted Allocation’s Lease if rent is reallocated from
later expiring Leases in order to achieve the aggregate economic neutrality
contemplated by the parties hereunder. In connection with any Additional
Disposition, Genesis hereby agrees to execute and deliver (i) a new guaranty of
lease with respect to the obligations due under the Substitute Lease, and (ii)
an amended and restated guaranty of lease with respect to the obligations due
under any Leases amended in connection therewith, which new and/or amended and
restated guaranty (each a “Substitute Guaranty”), as applicable, shall be
substantially in the form of, and not


73608.4    2
1971842.01-NYCSR07A - MSW

--------------------------------------------------------------------------------





materially less favorable to Genesis than, the existing Guaranties. Any
Substitute Lease and Substitute Guaranty relating thereto shall be freely
transferable by Landlord to any successor to Landlord’s ownership interest in
the real and personal property subject thereto.
3.Tenant’s Cooperation with Additional Dispositions. Tenant hereby agrees to use
its commercially reasonable efforts to facilitate the sale of additional
Facilities, including, without limitation and to the extent applicable, by (a)
entering into, and faithfully complying with, commercially reasonable operations
transfer agreements (each an “OTA”) with any proposed purchaser thereof (or its
designee, and in such capacity, the “New Operator”), which are reasonably
acceptable to Tenant and shall, inter alia, (i) provide for the proration of
operational revenues and expenses, (ii) include commercially reasonable and
customary representations and warranties from Tenant as to physical plant and
operational matters and reasonable and customary post-closing indemnities for
operational liabilities, including improper billings, from a net-worth entity
reasonably acceptable to the New Operator (iii) provide for the conveyance to
the New Operator of Tenant’s interest in the personal property at the Facilities
as of the closing thereunder (but specifically excluding any IT equipment and
any personal property owned by third parties or affiliates of Genesis other than
Tenant) for value agreed by Tenant in its reasonable discretion; and (iv) grant
the New Operator reasonable access to the Premises and Tenant’s books and
records relating to the operations thereof (but specifically excluding the
policies and procedure manuals and other proprietary information of Tenant); (b)
reasonably cooperating (at New Operator’s sole cost and expense) with the New
Operator in connection with its efforts to obtain the licenses, permits and
other authorizations needed to operate the applicable Facilities for their
current use from and after the sale thereof, including, without limitation, by
filing, submitting or otherwise distributing such applications and notices as
the New Operator may reasonably request; (c) in Tenant’s capacity as the party
in possession of the Facilities, delivering such customary affidavits as the
title company handling the sale of the Facilities may reasonably require in
order to issue the title policy required under the applicable purchase and sale
agreement (“PSA”); and (d) continuing to operate the Facilities in material
compliance with all legal and licensing requirements as set forth in the Leases.
In addition, if in connection with due diligence of the properties by any New
Operator it is reasonably determined pursuant to a third-party property
condition report that there are deferred repair and or maintenance obligations
with respect to the applicable Facilities that should reasonably have been
completed by Tenant under the terms of the Leases, and where New Operator
reasonably requests be completed, Tenant shall (i) immediately complete such
deferred repair and/or maintenance obligations or (ii) permit Landlord to cause
such corrective action to be taken on its behalf. In either event, Tenant or
Genesis shall reimburse Sabra for any costs it incurs in connection therewith
within 24 months after the occurrence thereof, with such amounts accruing
compound interest in the amount of 8% per annum until paid. In the event that
Tenant immediately completes such deferred repair and/or maintenance obligations
at its sole expense, any such costs incurred by Tenant that exceed more than
$1,000 per bed for the applicable Facility will be credited toward the following
years’ minimum aggregate capex spend requirement for the leased portfolio.
4.Default. For the avoidance of doubt, if a material default occurs hereunder
and such default is not cured within sixty (60) days following written notice
thereof, the same shall constitute an Event of Default under the subject Leases
and the non-defaulting party’s rights and remedies under such Leases in
connection with such default shall survive the expiration of this MOU.


73608.4    3
1971842.01-NYCSR07A - MSW

--------------------------------------------------------------------------------





5.Miscellaneous.
(a)    Within fifteen (15) days following Landlord’s written request therefor,
Tenant agrees to reimburse Landlord for its reasonable out of pocket legal fees
and costs incurred in connection the execution and delivery of this MOU and the
Amendments.
(b)    This MOU shall constitute the entire agreement between the parties with
respect to the subject matter hereof. No variation or modification of this MOU
shall be valid and enforceable, except by an agreement in writing, executed and
approved in the same manner as this MOU.
(c)    If any party commences an action against another other to interpret or
enforce any of the terms of this MOU or because of the breach by another party
of any of the terms hereof, the losing party shall pay to the prevailing party
reasonable attorneys’ fees, costs and expenses incurred in connection with the
prosecution or defense of such action, whether or not the action is prosecuted
to a final judgment.
(d)    This MOU shall inure solely to the benefit of the parties hereto and
their respective successors and assigns. No third party shall have the right to
derive or claim any benefit hereunder and shall have no right to enforce or rely
upon any provision of this MOU.
(e)    This MOU shall be governed by and construed and enforced in accordance
with the applicable laws of the state of California, without regard to the
conflict of laws rules thereof; provided that that the law of the applicable
state or commonwealth shall govern procedures for enforcing, in the respective
state or commonwealth, provisional and other remedies directly related to each
Facility.
(f)    Each party will, whenever and as often as it shall be reasonably
requested so to do by another party, cause to be executed, acknowledged or
delivered, any and all such further instruments and documents as may be
necessary or proper, in the reasonable opinion of the requesting party, in order
to carry out the intent and purpose of this MOU.
(g)    This MOU may be executed and delivered (including by facsimile or
Portable Document Format (pdf) transmission) in counterparts, all of which
executed counterparts shall together constitute a single document. Signature
pages may be detached from the counterparts and attached to a single copy of
this document to physically form one document. Any such facsimile documents and
signatures shall have the same force and effect as manually-signed originals and
shall be binding on the parties hereto.




73608.4    4
1971842.01-NYCSR07A - MSW

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this MOU has been executed and delivered as of the date
first set forth above.
GENESIS:
GENESIS HEALTHCARE, INC.,
a Delaware corporation




By:    /S/ MICHAEL S. SHERMAN    
Name:    Michael S. Sherman            
Title:    Senior Vice President            




[SIGNATURES CONTINUE ON NEXT PAGE]


73608.SIG    S-1

--------------------------------------------------------------------------------





SABRA:
SABRA HEALTH CARE REIT, INC.,
a Maryland corporation




By:    /S/ HAROLD W. ANDREWS, JR.    
Name:    Harold W. Andrews, Jr.        
Title:    Chief Financial Officer        






73608.SIG    S-2